Citation Nr: 1227149	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin condition, including squamous cell carcinoma, seborrheic keratoses and actinic keratoses, to include as secondary to exposure to Agent Orange or other herbicide agents.

2.  Entitlement to service connection for a seizure disorder, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for skin lesions/skin cancer, including pre-cursor for melanoma, and service connection for a seizure disorder, both claimed as due to exposure to Agent Orange.  The Veteran perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in April 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in October 2010, the Veteran withdrew his request for a personal or video hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 20.704 (e) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2011).  

Unfortunately, after examining the records, the Board concludes that a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The specific bases for remand are set forth below.  

A.  S/C for a skin condition.

The Veteran maintains that he developed a skin condition as a result of his exposure to herbicides while on active duty in Vietnam.  The Veteran indicates that he was assigned to a recon unit and lived in the jungles of Vietnam; during that time, he was in constant contact with foliage, slept on the ground, and he bathed in streams.  The Veteran asserts that this exposure to herbicides was not a casual or isolated experience, rather it was a continuous part of his duty as a recon soldier.  The Veteran maintains that he received treatment for a skin condition in service, and continued to receive treatment for a skin condition after service; he notes that Dr. Kay Wiatr removed numerous lesions from his skin as early as in the 1970's.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a) (6) (ii), 3.309 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a) (6) (iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

Significantly, the Veteran's DD Form 214 reflects that he was stationed in Vietnam.  It also indicates that he was awarded the Purple Heart Medal, the Vietnam Service Medal, the Combat Infantryman Badge, the Vietnam Campaign Medal, and the Bronze Star Medal.  These awards clearly demonstrate that the Veteran served in Vietnam; as such, exposure to Agent Orange is conceded.  

The service treatment records show that the Veteran was seen in November 1969 for evaluation of a rash on the trunk of his body that had been present for one week.  He had a rash on the anterior torso, with erythema and superficial scaling and pruritis.  No pertinent diagnosis was noted.  At the separation examination in November 1970, clinical evaluation of the skin was normal.  

A VA examination report dated in December 1976 was negative for any complaints or clinical findings of a skin condition.  

The Veteran was afforded a VA compensation examination in May 2010.  At that time, the Veteran indicated that, shortly after returning from Vietnam, he began to develop rough spots on the sun exposed skin.  He stated that he saw a dermatologist in Bowling Green, Kentucky in the 1970's.  He reported being treated by Dr. K. W. for precancerous lesions with liquid nitrogen.  In the 1980's, he transferred his care to Dr. G. N. in Bowling Green, Kentucky for treatment of the same with liquid nitrogen.  It was also noted that Dr. S. S. performed skin biopsies from the right hand and left ear in January 1999, and those biopsies revealed findings of actinic keratoses.  The assessment was history of lentigo maligna vertex scalp excised in June 2003 with no recurrence; history of squamous cell carcinoma in September 2004, treated with curettage with no recurrence; history of numerous keratoses on the head, neck, arms treated in the past with liquid nitrogen; active keratoses on the left antihelix, scalp times 2, right dorsal hand times 2, and benign seborrheic keratosis on the right forearm.  The examiner stated that it was his opinion that the diagnoses listed above were less likely than not related to the Veteran's military service.  He also stated that the Veteran had limited disease and it usually takes decades for actinic keratoses to develop after significant sun exposure and he began treatment almost immediately after his discharge in the 1970's.  

The Board finds that the above referenced VA examination is inadequate due to the fact that the opinion included in the examination was based on a self-reported history provided by the Veteran which is not objectively confirmed.  Furthermore, this opinion references medical evidence which has not been associated with the claims file.  Significantly, while the examination report noted that the Veteran received treatment in the 1970's and 1980's, there are no treatment records in the file from 1976 to 1993.  

Under these circumstances, the Board finds the evidence currently of record is inadequate, and that another VA examination with medical opinion-which takes into account all pertinent evidence, to include the Veteran's assertions-is needed to resolve the claim for service connection for a skin condition.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This additional medical nexus opinion must support its findings and conclusions with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

B.  S/C Seizure disorder due to exposure to AO.

The Veteran essentially contends that he developed a seizure disorder as a result of his exposure to Agent Orange during his period of active duty in Vietnam.  The Veteran indicates that he did not have any problems with seizures prior to service, and no member of his family has problems with seizures.  The Veteran maintains that his long period of duty in the jungles of Vietnam and chronic exposure to herbicides caused him to develop the seizures.  The Veteran indicates that he has been under doctor's care for his seizure disorder for a long time and he will continue to require monitoring for a long time.  

As noted above, the evidence reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era; hence, exposure to herbicides such as Agent Orange may be presumed.  38 C.F.R. § 3.307.  In addition, post service treatment reports, VA as well as private, show that the Veteran has been diagnosed with a seizure disorder since November 2000.  In a statement dated in November 1999, Dr. P. R. stated that the Veteran has had at least 4 episodes of seizure-like activity, the first one 4 years ago, the second one 2 years ago and the most recent was one month ago; he noted that they were all similar and happened during the night after consuming a large amount of sweets.  Following an evaluation, the pertinent diagnosis was left temporal lobe mildly atrophic/hypoplastic.  A VA progress note dated in November 2000 reflects a diagnosis of seizure disorder.  Treatment records from November 2000 through August 2010 continue to reflect treatment for a seizure disorder.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about the etiology of his claimed current disability in the context of herbicide exposure.  Id.  

The Board acknowledges that the Veteran has been presumptively found to have been exposed to herbicides while on active duty and has been diagnosed with a chronic seizure disorder.  However, rendering a medical determination as to any possible relationship between herbicide exposure and the diagnosed seizure disorder is outside the purview of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical examination and nexus opinion regarding the etiology of the Veteran's seizure disorder.  See McLendon, 20 Vet. App. at 79.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for a seizure disorder.  38 U.S.C.A. § 5103A; Schafrath v. Derwinski, 1 Vet. App. 589, 595(1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to her claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions:  

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his skin condition and seizure disorders since his discharge from military service.  Of particular interest are the private treatment records dated in the 1970' s and 1980's, specifically records from Drs. K. W., G. N., and S. S.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Once the above requested records have been obtained and associated with the claims folder, the Veteran must be provided an examination by a VA dermatologist.  The examiner must review the entire claims folder, to include the service treatment records and any records obtained in conjunction with this remand; such a review must be noted in the examination report.  All indicated studies should be conducted, and all findings reported in detail.  After the completion of the examination and review of the record, the examiner is asked to answer the following: 

(a).  Does the Veteran have a current skin condition? Please specify the diagnosis (es).

(b). The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin condition(s): (1) was incurred during his period of active service from January 1968 to January 1970; or (2) is otherwise related to or was caused by a period of qualifying military service, to include exposure to Agent Orange during his service in the Republic of Vietnam. (Please note, the Veteran is competent to attest to a continuity of any lay-observable symptoms since his active service, and any incidents which may have occurred during active service).  The examiner should provide a rationale for any opinion provided.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran should also be afforded a neurological evaluation in order to determine the nature and etiology of his claimed seizure disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to determine the precise nature of the Veteran's claimed seizure disorder.  Moreover, the examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such seizure disorder began during service or is proximately due to or the result of service or any event or injury in service, including exposure to Agent Orange.  The examiner should provide a rationale for any opinion provided.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, supra.

4.  The Veteran is to be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examinations, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

5.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought is not granted, both the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


